Case 4:18-cv-00821 Document 186-42 Filed on 09/14/21 in TXSD Page 1 of 4




                   Exhibit L
             Declaration of
            Monica Rodrigues
   Case 4:18-cv-00821 Document 186-42 Filed on 09/14/21 in TXSD Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JAMES PHILLIPS, ET AL.,                          §
                                                 §
                          Plaintiff              §
                                                 §
       v.                                        §
                                                 §       CIVIL ACTION NO. 4:18-CV-00821
WIPRO LIMITED,                                   §
                                                 §
                         Defendant.              §

                          DECLARATION OF MONICA RODRIGUES

       1.     My name is Monica Rodrigues. I am over 21 years of age. I am of sound mind,
capable of making this Declaration, and personally acquainted with the facts set forth herein. All
statements made in this Declaration are true and correct and are based upon my personal
knowledge.

         2.     I hold the position of Vice President for Human Resources, Global Workforce
Transitions and Mergers & Acquisitions with Wipro Limited (Wipro). I work remotely from
Illinois and I am assigned to Wipro’s East Brunswick, New Jersey office. I submit this declaration
in support of Wipro’s Motion for Summary Judgment and Wipro’s Opposition to Plaintiffs’
Motion for Class Certification.

      3.       Wipro has over 200,000 employees worldwide, including approximately 13,000
employees in the United States at any one time, in a wide variety of company and client locations.

        4.     Wipro works with customers in the U.S. to perform IT services. Many of these
customers have projects involving hundreds of IT positions, and Wipro employs staff to manage
the Wipro employees at customer sites. At any one time during 2014 through 2018 Wipro had
hundreds of customers and different worksites in the U.S. Wipro also conducts work in India for
its U.S. customers, utilizing its India-based employees. Wipro often fills work orders on projects
in the U.S. where IT expertise is needed.

         5.       The majority of Wipro’s U.S. employees are in the “delivery” part of the business.
The delivery employees often work on teams that partner with their clients’ in-house IT staff.
These employees typically work for fixed periods on a particular aspect of a project. Wipro bills
its clients for these services and refers to the work performed directly on behalf of these clients as
“billable work.” The other areas of Wipro’s business are functional and support, which includes
Finance, Legal, Marketing, Sales, Human Resources, and other support roles.




DECLARATION OF MONICA RODRIGUES                                                                     1
   Case 4:18-cv-00821 Document 186-42 Filed on 09/14/21 in TXSD Page 3 of 4




        6.      Wipro’s Workforce Management Group (WMG) facilitates the staffing of Wipro
delivery employees for job openings. The staffing process for “functional” and “support” positions
is different than the staffing process of Wipro delivery employees. Wipro’s WMG and Wipro
customers are not involved in the selection process because these jobs involve work internal to
Wipro, rather than delivery work on projects for Wipro’s customers. The process is also different
for high-level leadership positions (regardless of job type). A separate recruiting team identifies
candidates for these positions, and Wipro business group leaders make staffing decisions for the
functional, support, and management positions in the U.S. Also, sales and leadership positions
(but not all functional positions) typically require the applicant to pass an interview with a member
of Wipro’s Human Resources Department.

      7.     Decision-making regarding promotions and terminations is decentralized as
ongoing management of particular delivery workers is by business unit.

         8.     To be considered for promotion, Wipro employees must meet minimum threshold
criteria outlined in Wipro’s written promotion policy, including receiving a minimum performance
rating. The evaluation of each employee’s performance is done at the project and business unit
levels.

        9.     When a delivery employee’s project ends, they are placed into a “benched” status.
Wipro generally terminates benched employees who are unable to find billable work within an
allotted time-period. Wipro employees can also be terminated for performance-related reasons. A
termination can be triggered by a customer’s request to release an employee from the customer’s
account which results in placing the employee on the bench.

        10.    Wipro was an equal opportunity employer between 2014 to 2018. Wipro began
efforts to implement an affirmative action program during a time it was bidding on government
contracts. Despite Wipro not being a covered government contractor, Wipro subsequently
voluntarily made efforts to become an affirmative action employer.

        11.     In my role, I serve as one of Wipro’s custodians of records. Exhibits 3, 4, 6, 8, 10,
11, 12, 13, 14, 16, 17, 20, 21, 22, 36, 38, 46, 52, 65, F, and G that are attached to Wipro’s Motion
for Summary Judgment, and the Dispatched Contractor Service Order attached as Exhibit A to
Nekkalapudi Decl. to Wipro’s Motion for Summary Judgment are accurate copies of records made
at or near the time by, or from information transmitted by, a person with knowledge; kept in the
course of regularly conducted activity of Wipro, and maintained as the regular practice of Wipro.

        12.    Exhibits H, I, J, L, M, W that are attached to Wipro’s Opposition to Plaintiff’s
Motion for Class Certification are accurate copies of records made at or near the time by, or from
information transmitted by, a person with knowledge; kept in the course of regularly conducted
activity of Wipro, and maintained as the regular practice of Wipro.

        13.     I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.




DECLARATION OF MONICA RODRIGUES                                                                    2
   Case 4:18-cv-00821 Document 186-42 Filed on 09/14/21 in TXSD Page 4 of 4




________________________________         Executed on September 13, 2021
Monica Rodrigues




DECLARATION OF MONICA RODRIGUES                                               3
